



Exhibit 10(a)


FORM OF
2010 LONG TERM INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
Awardee: ___________ (the “Awardee”)
Grant Date: __________ (the “Grant Date”)
Restricted Stock Units: _________ (the “Restricted Stock Units”)


This DIRECTOR RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made as of
the Grant Date by and between UNITED RENTALS, INC., a Delaware corporation
having an office at 100 First Stamford Place, Suite 700, Stamford, CT 06902 (the
“Company”), and Awardee. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Company’s Second Amended and Restated 2010 Long
Term Incentive Plan (the “Plan”).
In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants to Awardee the
Restricted Stock Units (the “Units”) identified above. The grant of Units is
pursuant to the Plan and subject to the terms and conditions of this Agreement
and the Plan.
2.Vesting. The Units are fully vested as of the Grant Date.
3.Payment. Units shall be settled in shares of the Company’s common stock
(“Stock”) on a one-for-one basis. On the earlier of (i) the third anniversary of
the Grant Date (the “Specified Date”), (ii) the fifth business day following
Awardee’s “separation from service” (within the meaning of Treasury Regulation
section 1.409A-3(a)(1)) for any reason, and (iii) the date of a “change in
control” (within the meaning of Treasury Regulation section 1.409A-3(a)(5)), the
Company shall deliver to Awardee (or Awardee’s estate in the event of the death
of Awardee) a certificate, free and clear of any restrictive legend,
representing a number of shares of Stock equal to the number of Units.
4.Deferral Elections. Notwithstanding the foregoing, subject to any conditions
deemed appropriate from time to time by the Committee (including suspension of
the right to elect deferrals or to make changes to any existing deferral
election), the Awardee may elect to defer the delivery of the Stock to be
delivered in settlement of the Units using such deferral election form as
approved by the Committee from time to time.
5.No Rights as a Stockholder; Dividends and Dividend Equivalents. Neither the
Units nor this Agreement shall entitle Awardee to any voting rights or other
rights as a stockholder of the Company unless and until Stock has been issued in
settlement thereof. Without limiting the generality of the foregoing, no
dividends or dividend equivalents shall accrue or be paid with respect to any
Units.
6.Transferability. Units are not transferable by Awardee, whether by sale,
assignment, exchange, pledge, or hypothecation, or by operation of law or
otherwise.
7.Transferability of Shares of Stock. The Company shall, to the extent it has
not already done so, file a Registration Statement on Form S-8 (or otherwise)
with the Securities and Exchange Commission relating to the shares of Stock to
be delivered hereunder and comply with all applicable state securities laws
prior to the distribution of shares of Stock hereunder.




--------------------------------------------------------------------------------





8.Conformity with Plan. Except as specifically set forth herein, this Agreement
is intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan, which is incorporated herein by reference. Any
inconsistencies between this Agreement and the Plan with respect to any
mandatory provisions of the Plan shall be resolved in accordance with the terms
of the Plan. By executing and returning the enclosed copy of this Agreement,
Awardee acknowledges its receipt of the Plan and its agreement to be bound by
all the terms of the Plan.
9.Awardee Advised To Obtain Personal Counsel and Tax Representation. Unless you
make a deferral election in accordance with Section 4 of this Agreement, the
grant of Units under this Agreement will be eligible for the Company’s Director
Awards Tax Policy. IMPORTANT: The Company and its employees do not provide any
guidance or advice to individuals who may be granted an Award under the Plan
regarding the federal, state or local income tax consequences or employment tax
consequences of participating in the Plan. Each person who may be entitled to
any benefit under the Plan is responsible for determining their own personal tax
consequences of participating in the Plan, and for satisfying all tax
liabilities associated with such participation. Accordingly, you may wish to
retain the services of a professional tax advisor in connection with any Awards
under the Plan.
10.Adjustments for Changes in Capital Structure. In the event of any change in
capital structure or business of the Company by reason of a transaction or event
described in Section 1.6.4 of the Plan, the Committee shall make appropriate
adjustments described in said Section 1.6.4 as are equitable and reasonably
necessary or desirable to preserve the intended benefits under this Agreement.
11.Section 409A. This Agreement constitutes “deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code and the regulations and
other guidance promulgated thereunder (“Section 409A”). This Agreement, any
deferral election made in accordance with Section 4 above and the Plan
provisions that apply to this Award are intended to comply with Section 409A and
shall be interpreted, administered and construed in a manner consistent with
such intent. To the extent necessary to give effect to this intent, in the case
of any conflict or potential inconsistency between the provisions of the Plan
(including, without limitation, Sections 1.3.1 and 2.1 thereof) and this
Agreement, the provisions of this Agreement shall govern, and in the case of any
conflict or potential inconsistency between this Section 11 and the other
provisions of this Agreement, this Section 11 shall govern. The Company shall
have no liability to the Awardee if the Award is subject to the additional tax
and penalties under Section 409A.
12.Miscellaneous.
(a)
This Agreement may not be changed or terminated except by written agreement
signed by the Company and Awardee. It shall be binding on the parties and on
their personal representatives and permitted assigns.

(b)
This Agreement sets forth all agreements of the parties. It supersedes and
cancels all prior agreements with respect to the subject matter hereof. It shall
be enforceable by decrees of specific performance (without posting bond or other
security) as well as by other available remedies.

(c)
Awardee understands and agrees, in accordance with Section 3.3 of the Plan, by
accepting this Award, Awardee has expressly consented to all of the items listed
in Section 3.3.2(d) of the Plan, which are incorporated herein by reference.

(d)
This Agreement shall be governed by, and construed in accordance with, the laws
of Connecticut, without regard to principles of conflict of laws.

(e)
BY ACCEPTING THIS AWARD, AWARDEE UNDERSTANDS AND AGREES THAT THE CHOICE OF FORUM
AND DISPUTE RESOLUTION PROVISIONS SET FORTH



2

--------------------------------------------------------------------------------





IN SECTIONS 3.15 AND 3.16 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN
BY REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE COMPANY AND AWARDEE ARISING OUT OF OR RELATING
TO OR CONCERNING THE PLAN OR THIS AGREEMENT SHALL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK, NEW YORK, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTIONS 3.15 AND 3.16 OF THE PLAN, SHALL APPLY.
(f)
This Agreement may be signed in one or more counterparts, each of which shall be
an original, with the same effect as if the signature thereto and hereto were
upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
UNITED RENTALS, INC.


By:
__________________________        

Name:             
Title:     
AWARDEE:


By:
__________________________    

Name:




3